Citation Nr: 0117045	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1993 to June 1997.  In September 1999, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, denied, among others, 
her claim for service connection for Meniere's disease.  She 
appealed to the Board of Veterans' Appeals (Board).  And 
during the pendency of her appeal, she moved from Hermitage, 
Tennessee, to Decatur, Alabama, so the RO in Montgomery, 
Alabama, assumed jurisdiction over her case.  That RO 
certified her appeal to the Board.


REMAND

The RO denied the veteran's claim as not well grounded-
partly because there was no medical evidence at the time of 
the RO's decision confirming that she has Meniere's Disease.  
February and March 1999 statements from one of her 
private physicians, W.G. Strickland, M.D., Ph.D., who saw her 
on referral at the request of Jack Kevin Heath, M.D., 
indicated that she "may have early Meniere's disease."  The 
results of an April 1999 VA general medical examination also 
did not confirm that she has Meniere's disease since she had 
a normal neurologic examination.  But the examining VA 
physician acknowledged, nonetheless, that she possibly still 
has the condition-pointing out that she experienced episodic 
dizziness with related nausea and headaches, and that she was 
scheduled to undergo further clinical evaluation and workup 
later that week by a neurologic specialist.

The neurologic specialist, Mitchell K. Schwaber, M.D., who 
saw the veteran in April 1999 for the referral consultation 
alluded to above diagnosed "[p]ossible Meniere's disease."  
And he recommended that she undergo a vestibular workup-
including an electronystagmography (ENG), posturography, 
and electrocochleography, to either confirm or rule out the 
diagnosis.  The veteran subsequently underwent the ENG in 
June 1999, and after considering the results of it Dr. 
Schwaber diagnosed "[p]robable Meniere's disease" involving 
the left ear.  He also indicated the veteran had experienced 
four major episodes during the immediately preceding six 
weeks.  He prescribed medication-including for her recurring 
dizziness, discussed the possible need to insert an EM shunt, 
and indicated that if her symptoms continued to get worse at 
their current pace, she would need surgery.  He also told her 
to return to his office for a follow-up appointment in 
six to eight weeks.

The veteran returned to Dr. Schwaber's office in July 1999 
for her follow-up appointment, and he indicated that she 
continued to experience episodic vertigo, and that it was 
clear now that it is in her left ear because it had 
progressed another 15 to 30 decibels, particularly in the low 
frequencies on the left side (he based that statement on a 
comparison of the results of hearing tests).  Dr. Schwaber 
went on to note that the veteran's problems had become life-
altering, and that he had discussed with her the options that 
she had-which included:  gentamycin profusion, vestibular 
nerve section, and an EM shunt.  She elected to have the EM 
shunt inserted, so Dr. Schwaber scheduled her for the 
procedure.  She underwent the surgery for her Meniere's 
disease in August 1999; the procedure involved the insertion 
of a left endolymphatic mastoid shunt and exploration of the 
middle portion of her ear.  She has received post-operative 
treatment on a number of occasions during the months since, 
including later in August 1999, and more recently in October 
1999 and February 2000.  During the latter post-operative 
consultation, she indicated that she had been involved in a 
motor vehicle accident in December 1999-when she was slammed 
from behind and suffered a blow to her head.  And since then, 
she reportedly had experienced a stabbing pain in her left 
ear, some tinnitus, and pain in the right side of her neck.

The medical evidence submitted since the RO's decision 
confirms the veteran has Meniere's disease-in fact, so much 
so that she had to undergo the surgery for treatment of it.  
Consequently, the question of whether she has the condition 
is no longer at issue.  The dispositive issue therefore 
becomes whether there is a medical basis for causally linking 
the condition to her service in the military.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish, not only the existence of 
the disability at issue, but also a connection between the 
veteran's military service and the disability).  Also found 
at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran alleged in her August 2000 Notice of Disagreement 
(NOD) and in her February 2001 Substantive Appeal (on VA Form 
9) that she had experienced various symptoms during service-
most notably, vomiting, vertigo, and nausea, which were 
misdiagnosed for other conditions such as acute 
gastroenteritis, migraine headaches, etc., when, in 
actuality, those symptoms were early manifestations of her 
Meniere's disease, although it was not diagnosed 
until after her service in the military had ended.  Her 
service medical records (SMRs) do, in fact, indicate that she 
received treatment on various occasions while in the military 
for those symptoms, including in October 1994, December 1994, 
March 1995, September 1995, and September 1996.  But as she 
indicated, Meniere's disease never was diagnosed while in 
service.  So it remains unclear whether she was experiencing 
the early manifestations of the condition.

In a May 2001 statement, the veteran's representative cited 
the provisions of 38 C.F.R. § 3.303(d) because service 
connection still is permissible when, as here, the condition 
at issue was not initially diagnosed until after service-
provided the evidence, as a whole, nevertheless shows the 
condition was incurred in service.  See also Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  So the veteran should undergo 
another VA examination to obtain a medical opinion concerning 
the etiology of her Meniere's disease.  See, e.g., EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Russo v. Brown, 9 
Vet. App. 46 (1996); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Gregory v. Brown, 8 Vet. App. 563 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

This additional development, though time consuming, 
especially is warranted in this particular case because there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Of equal or greater significance, 
however, this law also eliminates the concept of a well-
grounded claim (which, in this instance, was the very basis 
for the RO's denial) and supersedes the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO then should schedule the 
veteran for a VA otolaryngological 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not that the various symptoms 
that she experienced during service 
(e.g., nausea, vomiting, 
dizziness/vertigo, etc.) were, 
in actuality, early manifestations of her 
later diagnosed Meniere's disease.  And 
since the purpose of obtaining the opinion 
is to resolve this dispositive question of 
whether the Meniere's disease is related 
to her service in the military-as opposed 
to other possible causes, to the extent 
possible, the physician providing the 
opinion should set forth his/her findings 
in a report demonstrating a discussion of 
the evidence and conclusions in this 
regard.  It also is imperative that the 
physician review the evidence in the 
claims folder, including a copy of this 
remand, prior to rendering the opinion, 
and that the physician provide the 
rationale for the conclusions expressed-
citing, if necessary, to specific evidence 
in the record.  And the report of the 
opinion should be typewritten, for clarity 
and legibility, and should be associated 
with the other evidence of record.

3.  The RO should review the report of the 
opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  
See 38 C.F.R. § 4.2.


4.  Upon completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should readjudicate the claim for service 
connection for Meniere's disease in light 
of all additional evidence obtained and 
all applicable laws, regulations, 
and other legal precedent.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits-to include a summary of the 
relevant evidence and applicable laws, 
regulations, and other legal precedent 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, she is reminded that she must 
cooperate in being reexamined, and if she fails to report for 
her examination on remand then it may result in an 
unfavorable decision.  See 38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

